{¶ 1} This cause came on for further consideration upon the filing of a “[m]otion for reinstatement of license to practice law pursuant to March 6, 2015 order of this court” by respondent, Lumumba Toure’ McCord. The motion was not opposed.
{¶ 2} Upon consideration thereof, it is ordered by the court that the motion is granted and that respondent, Lumumba Toure’ McCord, Attorney Registration No. 0066968, last known address in Columbus, Ohio, is reinstated to the practice of law in the state of Ohio. It is further ordered that the reinstatement of respondent shall not terminate any pending disciplinary proceedings against respondent.
{¶ 3} It is further ordered that the clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(17)(D)(1) and that publication be made as provided for in Gov.Bar R. V(17)(D)(2).
O’Connor, C.J., and Pfeifer, O’Donnell, Lanzinger, Kennedy, French, and O’Neill, JJ., concur.